DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 are indefinite because it is unclear how the time gradient pulses deliver electrically-induced analgesia.
Claims 5, 7, 15, and 17 are indefinite because it is unclear what the other pulses are and how they are differentiated from the time gradient pulses.  It is unclear what the target stimulation frequency is.
Claims 6 and 16 are indefinite because it is unclear if an intended use is claimed and it is unclear how the pulses are controlled to achieve the result claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,592,085 to Ehman, in view of U.S. PG Pub. No. 2009/0149895 A1 to Dacey, Jr. et al., and in view of U.S. Patent No. 6,234,953 B1 to Thomas et al.
Regarding claims 1 and 11, Applicant admits that MRI is known to cause pain from peripheral nerve stimulation and that electrical stimulation is known to provide an analgesic effect for said MRI induced PNS pain.
Ehman, the primary reference, discloses a magnetic resonance (MR) apparatus comprising: a magnetic resonance data acquisition scanner comprising a gradient coil system including a plurality of coil windings; and a plurality of gradient amplifiers, each one of the plurality of gradient amplifiers being coupled to a sequence controller and to a respective one of the plurality of coil windings, wherein the sequence controller is configured to control each respective one of the plurality of gradient amplifiers to cause one or more of the plurality of coil windings to respectively generate timed gradient pulses (see Fig. 1 and 3-5 and col 7 ln 47-col 10 ln 29).
Dacey discloses a similar medical treatment device that solves the same problem as Applicant in the same way, for inducing electrical stimulation to inhibit pain perceived by a patient caused by peripheral nerve stimulation (PNS) during a magnetic resonance scan, where a magnetic source is used to provide electrically-induced analgesia to at least one region of the patient (see Figs. 5-7 with associated text and para 116, 117, and 120).
It would have been obvious to one of skill in the art to have combined the device of Ehman with the further teachings of Dacey because doing so would reduce pain for the subject, in particular the well known PNS pain admitted by Applicant.
Dacey as above noted in the figures disclose time varying parameters in timed pulses.
Thomas discloses a similar medical treatment device that solves the same problem as Applicant in the same way, for inducing electrical stimulation to inhibit pain perceived by a patient caused by peripheral nerve stimulation (PNS) during a magnetic resonance scan, wherein timed pulses have varying parameters to deliver electrically-induced analgesia to at least one region of the patient duration the MR scan (see summary and col 7 ln 64-col 9 ln 7).
It would have been obvious to one of skill in the art to have combined the device of Ehman with the further teachings of Thomas because doing so would reduce pain for the subject, in particular the well known PNS pain admitted by Applicant, without further medications.
Examiner also notes that an additional ground of rejection is that substituting the electrode based treatment admitted by Applicant for a magnetic based stimulation would have been an obvious and predictable substitution because doing so would inhibit pain caused by an MRI device.  Examiner also notes that using the MRI magnets to produce the magnetic pulses for analgesia would have been obvious and predictable for generating pain reducing fields.
Examiner also notes that the prior art discloses a computer readable medium (CRM), and that CRMs are well known and obvious in the art.
Lastly, Examiner notes that inducing electrical stimulation to inhibit pain perceived by a patient caused by peripheral nerve stimulation (PNS) during a magnetic resonance scan is an intended use and the device of the prior art is capable of performing said intended use.
Regarding claims 2 and 12, Ehman, Dacey, and Thomas in combination disclose a device, wherein: the one or more of the timed gradient pulses are generated during an MR sequence within a plurality of successive time windows, and the time-varying parameters include a frequency of the one or more of the timed gradient pulses such that the one or more of the timed gradient pulses are generated having a first frequency within a first time window from among the plurality of successive time windows and a second frequency within a second time window from among the plurality of successive time windows (see Ehman Fig. 1 and 3-5 and col 7 ln 47-col 10 ln 29; Dacey Figs. 5-7 with associated text and para 116, 117, and 120; and Thomas summary and col 7 ln 64-col 9 ln 7).
Examiner notes that Ehman discloses gradient pulses for MR imaging and that Dacey and Thomas discloses gradient pulses for analgesia.  Examiner also notes that using the MRI magnets to produce the magnetic pulses for analgesia would have been obvious and predictable for generating pain reducing fields.
It would have been obvious to one of skill in the art to have combined the device of Ehman with the further teachings of Dacey and Thomas because doing so would reduce pain for the subject, in particular the well known PNS pain admitted by Applicant, without further medications.
 Regarding claims 3, 4, 13 and 14, wherein the first time window and the second time window are chronologically-adjacent, and wherein the first frequency is different than the second frequency (see Ehman Fig. 1 and 3-5 and col 7 ln 47-col 10 ln 29; Dacey Figs. 5-7 with associated text and para 116, 117, and 120; and Thomas summary and col 7 ln 64-col 9 ln 7).
It would have been obvious to one of skill in the art to have combined the device of Ehman with the further teachings of Dacey and Thomas because doing so would reduce pain for the subject, in particular the well known PNS pain admitted by Applicant, without further medications.
Further, Ehman discloses a frequency range of 20 Hz to 1000 Hz and that frequency varies with the tissue being imaged (col 8 ln 29-44).  Similarly, Thomas notes “Therefore, to target a function the frequency of presentation of the waveform should match the frequency of the target.”  See col 6 ln 49-50.  Consequently, it would have been an obvious matter of design to optimize the frequencies for analgesia and imaging because doing so would allow for specific targeting of tissue to enhance analgesia and imaging.
Regarding claims 5 and 15 and in light of the Section 112 concerns, it appears Dacey and Thomas disclose a device, wherein the time-varying parameters include an amplitude and/or a switching time of the one or more of the timed gradient pulses such that, within a time window during the MR scan, a portion of the one or more of the timed gradient pulses has a different amplitude and shape than other timed gradient pulses (see Ehman Fig. 1 and 3-5 and col 7 ln 47-col 10 ln 29; Dacey Figs. 5-7 with associated text and para 116, 117, and 120; and Thomas summary and col 7 ln 64-col 9 ln 7).  It appears the combination of references reads on the claims because the imaging gradient pulses are different in amplitude and shape than the analgesia gradient pulses.
The prior art does not fairly teach the limitations of claims 6-10 or 16-20.  The prior art does not appear to teach the determination in the present context or the equal area under the curve in the present context.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793